Citation Nr: 1800847	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-26 333	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent prior to September 26, 2011 and greater than 70 percent thereafter for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) (exclusive of temporary total rating from February 3, 2012 to March  31, 2012)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which granted service connection for PTSD and assigned an initial 30 percent disability rating effective June 8, 2010, the date of the Veteran's claim for service connection. 

By rating action dated in December 2013, the RO recharacterized the Veteran's PTSD to include MDD, increased the Veteran's disability rating for PTSD with MDD from 30 percent to 70 percent effective September 26, 2011, granted a temporary total rating pursuant to 38 C.F.R. § 4.30 based on hospitalization in excess of 21 days and treatment requiring convalescence for the service-connected PTSD from February 3, 2012 to March 31, 2012, and continued a 20 percent disability rating for the PTSD effective April 1, 2012.  As this increase did not represent a full grant of the benefits sought, the Veteran's appeal had not been abrogated and the matter remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.


FINDING OF FACT

In December 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
L.M. BARNARD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


